Title: To George Washington from George Mercer, 17 August 1757
From: Mercer, George
To: Washington, George



Dear Colonel
Charles Town [S.C.] August 17th 1757

I wrote you Viâ Philadelphia a few Days after my Arrival, but as We have certain Advice of that Vessel’s calling in at Cape Francois, I set down to write you the same as near as I can guess, only adding the News that We have had in the Interim.
No Doubt youl expect a particular and authentic Account of this Place and its Inhabitants—I shall endeavor to satisfy you in both as far as my Knowledge of Them & Capacity will admit—& to begin I never, from Accounts, was so much disappointed in my Expectations of both—The Town in the first Place is little larger than WmsBurg no Buildings in it to compare with our Public Ones there, far inferior to Philadelphia N. York, Boston or even New Port itself. The Town is built on a Point of Land between two Rivers on the Bay there are some very good Houses, & it is from thence it shows to the greatest Advantage—The rest of the Town is indifferently improved, many very bad low clapboard Houses upon their Principal Streets which are in general narrow & confined. The Inhabitants who you remember were esteemed the politest genteelest People on the Continent are egregiously misrepresented I believe tho. they will mend for I find a considerable Alteration since I first came here, but they never will come up to the Character given

Them. What adds to make this Place at present disagreeable is that most of the Gent. of Note are out at their Indigo Plantations, so that we have nothing left but a Set of trading Ones, who esteem you for Nothing but your Money, & who don’t very genteely treat you for that. Youl be surprized I have not yet mentioned the fair Ones I wish I cou’d call Them so, I assure you they are very far inferior to the Beauties of our own Country, & a⟨illegible⟩ much on the Reserve as in any Place I ever was, occasioned by the Multiplicity of Scandal which prevails here; for the chief of your Entertainment even in the best Houses & at the first Introduction is upon that agreeable Subject—then you hear the Termagant the Inconstant, the Prude & Coquette the fine Gent. & the fine Lady laid off in their most beautiful Colors, with their Observations if they had so behaved (which you are sure of having the Pleasure to hear at the next House you go to) what they shoud think of Themselves in short two Families here are sufficient to inform you of the Character of every one in the Place. A great Imperfection here too is the bad Shape of the Ladies, many of Them are crooked & have a very bad Air & not those enticing heaving throbbing alluring Letch exciting plump Breasts common with our Northern Belles—I am afraid I have tired your Patience & doubt not but you are as much disappointed at reading This, as I was at having an Opportunity of writing it to you.
The many Favors my dear Colonel that I have received at your Hands wou’d make Me blush at begging an Addition to Them, did I not know your Goodness in excusing such Freedoms—I believe you are very sensible of the Governors great Inclination to deprive Me of any Thing that he genteely coud, and I am certain that he woud be glad of an Opportunity of putting any One over my Head, but I hope Sr you will be kind enough to see Me Justice done in that Respect. You are the only Friend I have to apply to at this Distance & in whose Power it is to assist Me. I rely solely upon your Goodness in Case of a Vacancy, as it is now my Right, thro. your Friendship, to see Me prefered in Turn.
We have Advice here and it seems to be well attested that the Austrian Army met with ⟨a⟩ total Defeat. They had upwards of 7000 taken Prisoners about 9000 killed in the Field above 200 Pieces of Cannon and all their Field Equipage fell into

the Hands of the Prussians, wh⟨illegible⟩ immediately entered Prague Sword & Hand, where they made Prisoners & killed the greatest Part of the Austrian Army who had taken Refuge there—You will I hope hear it confirmed e’er you see this—No one doubts it here.
I take the Liberty to mention the Inconvenience which I see must necessarily arise if the Troops are not properly clothed again next Year. They make a very good Appearance here, and are much esteemed for their orderly Behavior. They are extreamly well satisfied at this present Situation, besides their usual Allowance in Virga of 1 lb. of Meat & Bread ⅌ Day, they get ½ pt of Rum 1 pt of Rice & pt Pease Pepper Salt & Vinegar beside Greens of some Kind every Day.
We have met with a Set of very genteel pretty Officers here of the Royals Harmony & Unanimity prevail greatly among Us—and there is no Demand made for Necessaries for their own Troops in which ours are not joined. We do Duty of all Kinds with Them, & our Men are exercised in Battalion wth theirs.
As I know the Major Tulliken is an Acquaintance of yours I need not say any Thing in his Praise, as every one who knows him, must immediately discover the polite well bred Gent., as well as the good & diligent Officer in Him—He is much esteemed here by Civil & Military.
Colo. Bouquet I shoud have done Injustice to, to have omitted particularly in my Letter. He is believe well acquainted with his Duty a good natured sensible Man, very obliging to all under his Command, and the only one of the Foreigners I am told on whom his Lordship much depends. In short We are looked upon in quite another Light by all the Officers than we were by Genl Braddock or Mr Orme and do our Duty equally without any Partiality or particular Notice taken of one more than the other. I conceive great Hopes of our living here vastly happy so soon as the chief Families of this Place resume their Posts in Town, their Absence now I assure you makes the Town very unsociable. Nothing but the good Harmony that subsists among ourselves woud make it tolerable.
It is a very odd Method of judging but however tis the Plan upon which most of the World goes, and therefore to find ourselves judged for the Errors or Imperfections of others ⟨is not very⟩ unaccountable—but we have been told here by the Officers

that nothing ever gave them such Surprize as our Appearance at entering Hampton, for expecting to see a Parcel of ragged disorderly Fellows headed by Officers of their own Stamp (like the rest of the Provincials they had seen) behold they saw Men properly disposed who made a good & Soldier like Appearance and performed in every Particular as well as coud be expected from any Troops with Officers whom they found to be Gent. to see a Sash & Gorget with a genteel Uniform, a Sword properly hung, a Hat cocked, Persons capable of holding Conversation where only common Sense was requisite to continue the Discourse, and a White Shirt, with any other than a black Leather Stock, were Matters of great Surprize and Admiration & which engaged Them all to give Us a polite Invitation to spend the Evening, & after to agree to keep Us Company which they had determined before not to do—agreeable to what they had practised with the other Provincial Troops. We have lost that common Appellation of Provincials, & are known here by the Style & Title of the Detachment of the Virga Regiment.
They have passed a Vote here for granting a Sum for raising 700 Men subject to the Orders & Disposal of Lord Loudoun, have put them on the same Establishment with our Troops, and have given your old Acquaintance Howarth the Command of Them, as Lieut. Colo. & Commandant of the So. Carolina Provincials. I fear they will be a long Time raising. I dare venture to engage not before the Act expires which is only for 12 Months two of which are now lapsed, & not one Man recruited, or a Commission given out—strange Delay.
I cant tell what to expect on this Quarter this Summer whether Peace, or War—One Day they are secure, the next alarmed by hearing of a large Embarkation of Troops for Cape Francois. We have had an Account of 2 or 3 several Squadrons with Troops on Board touching there, since We have been at this Place. Tis known some of Them have gone to the Missisippi—they are still under Apprehensions but I think without a Cause.
Our latest News is of so long a Date that I imagine it coud be none to you before this will come to Hand. The Defeat of the Austrians is confirmed.
In case of Colo. Stephens Removal from this Command I believe he is tired of, I hope it will be agreeable to you that I

shoud succeed him. Youl scarce believe that the Colonel never appears here but in full dressed laced Suits—so great a Change has Carolina produced.
I hope Dear Colonel youl favor Me with a Letter now & then, I assure you nothing woud give Me greater Pleasure than to hear frequently from you. None of our Detachment has ever yet received a Line or heard from Virginia.
If I remember well, I informed you before that Mr Stretch had promised to be particularly careful of, & forward any Letters to or from Me. Philadelphia too woud be a ready Conveyance for Letters from your Quarter.
Virginia has gained great Credit by sending Troops here, tis more than any of the other Colonies or Provinces have done, & I assure you our Men behave extreamly well.
Three or four of our Serjeants will get Commissions in the Charles Town Regiment.
I fear I have tired your Patience by this, therefore beg Leave to conclude & assure you that with great Esteem and Respect I subscribe myself Dr Colonel Your most obliged Friend obedient humble Servant

Go: Mercer

